On Application for Termination of Probation.
On October 2, 1996, this court suspended respondent, Shawn Allen Thomas, for six months, stayed the suspension, and placed respondent on probation for a period of two years. On October 22, 1998, respondent filed an application for termination of probation.
*1237The court comes now to consider its order of October 2, 1996, and finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Shawn Allen Thomas, Attorney Registration No. 0040462, last known business address in Springfield, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Thomas (1996), 76 Ohio St.3d 578, 669 N.E.2d 833.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.